DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed February 11, 2021 is acknowledged and has been entered.  Claims 248 and 249 have been canceled.  Claims 1, 19, 27, 28, 42, 250, and 251 have been amended.

2.	Applicant elected the invention of Group I, claims 1, 2, 12, 16, 19, 24, 27, 28, 31, 35, 36, 38-40, 42, and 48, drawn to a method of inhibiting proliferation of prostate specific membrane antigen (PSMA)-expressing cancer cells, said method comprising contacting said cells with an antiandrogen and a conjugate comprising a PSMA ligand and an anticancer agent or a cytotoxic agent.
Additionally, Applicant elected the species of the invention of Group I, wherein said PSMA ligand is a small molecule, or more particularly MIP-1095, conjugated to a cytotoxic radionuclide and wherein said antiandrogen is enzalutamide. 

3.	Claims 1, 16, 19, 27, 28, 38, 42, 250, and 251 are pending in the application.  Claim 1 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 6, 2016.

4.	Claims 1, 16, 27, 28, 38, 42, 250, and 251 are currently under prosecution.

Information Disclosure Statement
5.	The information disclosure filed February 11, 2021 has been considered.  An initialed copy is enclosed.

Election/Restriction
6.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed November 6, 2015 has been withdrawn in part so as to rejoin the elected species of the invention in which the PSMA ligand is a small molecule or more particularly MIP-1095 and the non-elected species thereof in which the small molecule PSMA ligand is MIP-1072 or DUPA and/or in which the small molecule PSMA ligand is conjugated to doxorubicin.

Priority
7.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier applications is acknowledged.  
However, claims 1, 16, 27, 28, 38, 42, 250, and 251 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely May 14, 2014.

Grounds of Objection and Rejection Withdrawn
8.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed August 12, 2020.

Objection to Color Drawings and Specification
9.	The drawing set forth as Figure 6 and its brief description at pages 17 and 18 of the specification are objected to because, per M.P.E.P. § 608.02, part VIII, color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. § 111  unless a petition filed under 37 C.F.R. § 1.84(a)(2) or (b)(2) is granted.  
Since a petition under 37 C.F.R. § 1.84(a)(2) or (b)(2) to accept  the color drawings or color photographs has not been filed and accepted, the drawings are being objected to as being improper. Unless Applicant submits a petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. 
The specification is also objected to for referencing in the brief description of the figures a colored drawing or photograph. Unless Applicant submits a petition that is granted, Applicant is required to amend the specification to remove the noted language or if after filing a petition, which is granted, to amend the section under brief description of the drawings to recite 
Note that a petition filed under 37 C.F.R. § 1.84(a)(2) to accept color photographs and color drawings must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), three sets of color drawings or color photographs, as appropriate, and, unless 

The patent or application file contains at least one drawing executed in color.  Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).  Note that the requirement for three sets of color drawings under 37 C.F.R. § 1.84(a)(2)(ii) is not applicable to color drawings submitted via EFS-Web. Therefore, only one set of such color drawings is necessary when filing via EFS-Web. 

Claim Objections
10.	Claims 1, 16, 27, 28, 38, 42, 250, and 251 are objected to as being drawn in the alternative to the subject matter of a non-elected species of invention.2
	
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

12.	Claims 1, 16, 27, 28, 38, 42, 250, and 251 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 16, 27, 28, 38, 42, 250, and 251 are indefinite for the following reasons:
Claim 1 recites “of a subject” in referring to the human prostate cancer cells that are to be contacted with enzalutamide and the PSMA ligand-anticancer agent conjugate or the PSMA ligand-cytotoxic agent conjugate.  What does this mean?  Are the cells present in a subject when contacted or are the cells removed from a subject and then in vitro (after their removal from a subject)?  Notably according to claim 38 the cells are “of a tumor”, but here again it is not clear if the cells are of a tumor that is present in a subject or of a tumor that has been removed from a subject.  As more thoroughly addressed below, an applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.
Claim 1 further recites that the cells are of a subject “previously treated with an antiandrogen therapy alone and that have become insensitive to the prior antiandrogen therapy”.  This recitation renders the claims indefinite because, first, it is unclear if the antiandrogen therapy is enzalutamide or one of the other antiandrogens recited by the claim, which is used in the step of contacting the cells; and second, it is unclear if the subject is really a subject that was previously treated with an antiandrogen therapy alone.  Should it be presumed that the treatment previously received by the subject is only the treatment that was administered to the subject with the intent of treating the prostate cancer in the subject?  Or does the treatment previously received by the subject, as referred to by the claims, include any other treatments received by the subject for any other conditions or diseases?  If it is presumed that the treatment previously received by the subject to which the claims refer is any treatment that may have been administered beforehand to treat the prostate cancer (as opposed to some other condition or disease), is the “subject” actually an individual that was never treated with any therapeutic agent other than the antiandrogen therapy?  This question seems pertinent in that it is thought very unlikely that a subject (e.g., a human prostate cancer patient) will have only been “treated” for the disease with an antiandrogen therapy.  More typically a subject will also have been treated for the disease in other ways (e.g., by surgical resection or irradiation) or using other therapeutic agents (e.g., chemotherapeutic agents).  So then it must be asked:  What subject matter it is that is regarded as the invention?  Then, too, because the subject must “have become insensitive to the prior antiandrogen therapy”, for clarity, it is reasonable to inquire if the subject (or the cancer in the subject) was first responsive 3  What exactly does it mean that the subject from whom the cells are acquired is a subject that was previously treated with only an antiandrogen therapy and then became insensitive to the treatment?  It is important that it be known to whom the claims refer because the cells that are used in practicing the invention are of the subject.  If it cannot be ascertained if a given individual is to be regarded as the “subject” then it is unclear how the claimed invention is to be practiced. 
Notably according to the specification the term “androgen-independent PSMA-expressing cell” refers to a PSMA-expressing cell, such as a cancer cell, that is non-responsive to antiandrogens”, which according to the disclosure is also referred to as a “PSMA-expressing cell insensitive to antiandrogen therapy” (page 21, lines 29-31).  If this is true, as it must certainly be, then it does not seem to make any sense to have amended claim 1 to recite the limitation that the cells are “those of a subject […] that have become insensitive to the prior antiandrogen therapy” because according to the preamble the method inhibits the proliferation of “androgen-independent human prostate cancer cells”, which by definition must already by identified as being non-responsive to antiandrogens or insensitive to antiandrogen therapy.  Therefore in light of this disclosure by the specification it is submitted that it is even less clear from whom the cells to be used in practicing the invention are acquired.
Turning to claim 42, which recites, “occurs to a subject” in the last line, it is not clear what is meant by this recitation.  Is the method that is regarded as the invention a method for treating prostate cancer in a subject by administering “to a subject” having prostate cancer enzalutamide and the conjugate, so as to contact the prostate cancer cells with both agents?  If not then how is it that the steps of contacting the cells with enzalutamide and the conjugate “occurs to a subject”?  If the cells or the tumor are removed from a subject and then contacted with enzalutamide and the conjugate then it should not be possible to perform the contacting steps such that the contacting occurs to a subject.  Again, it is unclear how the claims are to be construed and if the method that is regarded as the invention is intended for use in treating prostate cancer in a subject or in vitro (after their removal from a subject). 
Claims 250 and 251 are indefinite because claim 250 recites the limitation, “the small molecule ligand”, but the preceding claim does not refer to a small molecule ligand and it is therefore not clear to which small molecule ligand claim 250 is directed.  
Returning to claim 1, the method comprises contacting cells with a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate, which comprises a PSMA ligand, which comprises “glutamate-urea-glutamate” or “glutamate-urea-lysine”.  It is unclear what subject matter is or is not regarded as the invention because it is not clear if the ligand is actually “glutamate-urea-glutamate” or “glutamate-urea-lysine” or if it is “a small molecule ligand based on a glutamate-urea-lysine heterodimer (e.g., glutamate-urea-lysine analog), or a glutamate-urea-glutamate based dimer that binds specifically to an enzymatic site on PSMA” (page 32, lines 27 and 28 of the specification).  Is the PSMA ligand “glutamate-urea-glutamate” or “glutamate-urea-lysine” or is it something else?   If the ligand is only based on a glutamate-urea-lysine heterodimer or a glutamate-urea-glutamate dimer, it is presumably not “glutamate-urea-glutamate” or “glutamate-urea-lysine”, but moreover if it is based on a glutamate-urea-lysine heterodimer or a glutamate-urea-glutamate dimer such that one or another of the moieties thereof is derivative then whatever it actually is should not be said to comprises “glutamate-urea-glutamate” or “glutamate-urea-lysine”.  Originally the claims were directed to any of a genus of small molecule ligands that bind to an enzymatic site on PSMA including, in particular, MIP-1095 and MIP-1072; and then later in prosecution the claims were amended so as to be directed to a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate, albeit not one that necessarily comprises a small molecule ligand that binds to an enzymatic site on PSMA.  Following receipt of the restriction and election requirement set forth in the Office action mailed November 6, 2015, the claims were amended to recite that the PSMA ligand is a small molecule ligand that binds to an enzymatic site on PSMA, which is either “a glutamate-urea-lysine based heterodimer” or “a glutamate-urea-glutamate based dimer”.  Then, following the first action on the merits, the claims were amended to recite that PSMA ligand is a small molecule ligand that binds to an enzymatic site on PSMA, which comprises “a glutamate based on glutamate-urea-glutamate or glutamate-urea-lysine?  If the PSMA ligand comprises not glutamate-urea-glutamate or glutamate-urea-lysine, but either a glutamate-urea-glutamate moiety or a glutamate-urea-lysine moiety, what is it that the PSMA ligand comprises?  What are these moieties?  Are the moieties derivatives based on the structures of glutamate-urea-glutamate or glutamate-urea-lysine?  If the PSMA ligand is a derivative of “glutamate-urea-glutamate” or “glutamate-urea-lysine”, how it that “glutamate-urea-glutamate” or “glutamate-urea-lysine” may be derivatived or functionalized?  Which types of derivatives are not regarded as part of the invention?  Again, upon consideration of record of prosecution, and because it would seem that the metes and bounds of the subject matter that encompassed by the N-acetyl-L-aspartyl-L-glutamate (NAAG) but should it be said that each comprises “glutamate-urea-glutamate” or “glutamate-urea-lysine”?  No, because each of these molecules is a derivatized variant of “glutamate-urea-glutamate” or “glutamate-urea-lysine”.  According to Maresca et al. (J. Med. Chem. 2009; 52: 347–57) (of record) each of MIP-1095 and MIP-1072 were prepared as part of a series of other such molecules through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348).  So, then, should it be said that each of MIP-1095, MIP-1072, and DUPA is based on “glutamate-urea-glutamate” or “glutamate-urea-lysine”?  Perhaps that is so.  Which other “PSMA ligands” are those that are encompassed by the instant claims and/or regarded as infringing the claims, apart from MIP-1095, MIP-1072, and DUPA?  The specification discloses that the small molecule ligand of PSMA can be GL2 (page 33, lines 15 and 16), as well as any of compounds I, II, III, and IV having the structures depicted at page 34; but are these all molecules that should be said to comprise “glutamate-urea-glutamate” or “glutamate-urea-lysine”?  What of other ligands, which are analogs of NAAG, albeit perhaps not based on “glutamate-urea-glutamate” or “glutamate-urea-lysine”, per se, and which bind to an enzymatic site on PSMA are encompassed by the claims?  Are PSMA-6174 and PSMA-I&T5, which have been described by others since the effective filing date sought 6  These ligands are described as small molecules based on DUPA, which are analogs of NAAG and bind to the enzymatic site of PSMA, but are these molecule said to comprise “glutamate-urea-glutamate” or “glutamate-urea-lysine” or to be based upon “glutamate-urea-glutamate” or “glutamate-urea-lysine”?  What of analogs of NAAG that were described before the sought-after filing date, but which have structures that are different from, e.g., MIP-1095, such as MIP-1404 and MIP-1405?7  Are these molecules that differ from MIP-1095 considered to be molecules that comprise “glutamate-urea-glutamate” or “glutamate-urea-lysine” or to be based upon “glutamate-urea-glutamate” or “glutamate-urea-lysine”?  All of the molecules mentioned may be said to be analogs of NAAG, which are based upon the first of such to be described by Kozikowski et al. in 20018, namely DUPA, but each has been developed following experimentation performed in progressive or step-wise fashion by more than one group of investigators upon the effects of structural alterations of DUPA.  For example, Eder et al. (Bioconjug. Chem. 2012 Apr 18; 23 (4): 688-97) reports introducing a specific chelator for gallium via a Lys-Ahx linker to produce the ligand PSMA-11 and showed that the lipophilicity of the HBED-CC-chelator revealed superiority over well-established DOTA, while at the same time maintaining high-affinity binding to PSMA.  Then, because HBED-CC only binds 68Ga, and not other useful radionuclides such as 177Lu, PSMA-617 was developed by the same group by introducing a p-iodo phenyl substitution in the linker between the DUPA motif and DOTA to ensure the required lipophilicity in the side chain.  As another example, Weineisen et al. (supra) reports PSMA-I&T was developed on the basis of “the DUPA motif” by introducing            two phenyl substitutions in the side chain, but so that 99mTc could be used, this same group later developed PSMA-I&S by introducing mercaptoacetyltriserine (MAS3), which is chelating moiety for 99mTc, using involving a linker with a lipophilic naphthyl and Tyr residue.9  Each of these other compounds, which are reportedly based upon the structure 
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed 10.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

13.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

14.	The rejection of claims 1, 16, 27, 28, 38, 42, 250, and 251 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
	At pages 9 and 10 of the amendment filed February 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are drawn to a method of inhibiting the proliferation of androgen-independent prostate cancer cells (or prostate cancer cells that are non-responsive or insensitive to antiandrogen therapy)  that express human PSMA, said method comprising contacting the cancer cells with enzalutamide and either concurrently or sequentially (in any order) contacting the cells with a “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate”, so as to inhibit the proliferation of the cells.
According to claim 1 the “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” comprises a “PSMA ligand” that binds an enzymatic site on a human PSMA polypeptide comprising SEQ ID NO: 1; and in further accordance with claim 1 the “PSMA ligand” comprises glutamate-urea-lysine or glutamate-urea-glutamate, but otherwise it is a molecule lacking particular structural features.  
As explained in the above rejection of the claims under 35 U.S.C. §112(b) it is unclear if the “PSMA ligand” to which the claims are now directed is a small molecule or not, or if it is glutamate-urea-lysine or glutamate-urea-glutamate or something else that is based on glutamate-urea-lysine or glutamate-urea-glutamate (e.g., a derivative or functionalized product, which is produced using glutamate-urea-lysine or glutamate-urea-glutamate as a “building block”). It follows of course that it is unclear what it is that constitutes a “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate”, which are comprised of “PSMA ligands” and either anticancer agents or cytotoxic agents. 
It is known that glutamate-urea-lysine, which resembles the natural substrate of N-acetylated alpha-linked acidic dipeptidase (NAALADase)11, is capable of mimicking the natural substrate to bind to the active site on human PSMA and competitively inhibit binding thereto of the natural substrate (see, e.g., Kozikowski et al. (J. Med. Chem. 2001; 44 (3): 298-301) (of record)).  However, as Kozikowski et al. discloses, their analysis of glutamate-urea-lysine and a series (plurality) of other small molecules having only S-configured amino acids since small molecules comprising R-configured amino acids were not found to inhibit enzymatic activity as effectively as the former (see, e.g., page 299).  Similarly Maresca et al. (J. Med. Chem. 2009; 52: 347–57) (of record) reports their finding that altering the halogen substituent in a series of Glu-urea-X heterodimers for targeting PSMA were successfully synthesized using (S,S)-2-[3-(5-amino-1-carboxypentyl)ureido]pentanedioic acid as the Glu-urea-Lys building block produced changes in the molecule’s overall hydrophobicity, steric bulk, and electronic properties to potentially influence the interactions with the binding pocket of PSMA; see entire document (e.g., the abstract; and page 352).  Then, too, because the “PSMA ligand”, which comprises glutamate-urea-lysine or glutamate-urea-glutamine, but otherwise has no particular structure, it is noted that more recently Morgat et al. (Médecine Nucléaire. 2019; 43 (3): 284-6) discloses that despite our knowledge that “the glutamate-urea-lysine (Glu-Urea-Lys) pattern is today known as an [sic] highly efficient PSMA inhibitory sequence”, “[the] main challenge to target PSMA in nuclear medicine has been to add structural modifications to inhibitors in order to design radiopharmaceuticals while maintaining inhibitory properties” (page 284).  Again, the claims are not drawn to a method that utilizes known PSMA-binding agents such as MIP-1095, but are instead drawn to any of a plurality of structurally disparate “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates” comprising “PSMA ligands” that bind an enzymatic site on a human PSMA polypeptide comprising SEQ ID NO: 1 and comprise glutamate-urea-lysine or glutamate-urea-glutamate, but otherwise need not have any particular structure.  Here then it is understood that the claims are in essence an invitation to the artisan skilled in the relevant arts to develop the “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates”, as well as the “PSMA ligands” of which these conjugates are comprised, which can be used to practice the claimed invention as intended to inhibit the proliferation of androgen-independent prostate cancer cells.  While conceivably, given the bid by the claims to complete the inventive process by discovering which substances are suitably 

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “PSMA ligands” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify a molecule that can be used as such to construct the “PSMA ligand-anticancer agent conjugates” or “PSMA ligand-cytotoxic agent conjugates”, which are suitably and effectively used in practicing the claimed invention to achieve the claimed objective.    
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of molecules having the ability to bind to an enzymatic site on  PSMA, 
 Notably the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to an enzymatic site of PSMA or the ability to inhibit the proliferation of prostate cancer cells, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding a molecule that has the ability bind to an enzymatic site on PSMA on the surface of androgen-independent prostate 
While one could test a plurality of molecules having any of the possible structures which either comprise glutamate-urea-lysine or glutamate-urea-glutamate or which are based upon or derived from either to determine which molecules have the requisite functional characteristics of the claimed PSMA ligand and which are suitably used to construct the PSMA ligand-anticancer agent conjugate or the PSMA ligand-cytotoxic agent conjugate, which in turn are suitably used in practicing the claimed invention to inhibit the proliferation of androgen-independent prostate cancer cells, a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this case, it seems the actual inventive work of producing at least a substantial number of the claimed “PSMA ligands” and  PSMA ligand-anticancer agent conjugates or the PSMA ligand-cytotoxic agent conjugates comprised of those PSMA ligands would be left for subsequent inventors to complete.  
With this point in mind Applicant is duly reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568). 
Furthermore Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
 According to claim 250 the PSMA ligand (presumably) is either MIP-1095, MIP-1072, or DUPA.  MIP-1095, MIP-1072, and DUPA bind to the NAALADase active site on human PSMA on the surface of cells and are internalized with PSMA by the cells, carrying with the complex any cargo (e.g., a diagnostic or therapeutic moiety such as a 12; it was for this reason that the prior art suggests that MIP-1095 and MIP-1072, when conjugated to a radionuclide such as 131I, can be used as a therapeutic agent that acts by selectively binding to targeted prostate cancer cells expressing PSMA and killing those cells.13 Still, it is only according to claim 250 that the PSMA ligand (presumably) is any of three known compounds, namely MIP-1095, MIP-1072, and DUPA; and accordingly the “PSMA ligand” according to any claim (e.g., claim 1) is not necessarily MIP-1095 or MIP-1072 or DUPA or any other known compound comprising glutamate-urea-lysine or glutamate-urea-glutamate, which has been found to be capable of binding to the NAALADase active site on human PSMA.  
It is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).

    PNG
    media_image1.png
    857
    1280
    media_image1.png
    Greyscale

In this case, although the specification describes MIP-1095, MIP-1072, and DUPA, it is not clear if or how these compounds should be regarded as reasonably representative 14, but moreover because the claimed “PSMA ligand” is only described by the claims as “comprising glutamate-urea-glutamate or glutamate-urea-lysine”, where, as discussed at length above, it is unclear which structural features the “PSMA ligand” must actually have.
Nevertheless, from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Then, as discussed in the rejection that follows, because it is not clear which if any particular structural features members of the claimed genus of “PSMA ligands” that bind to an enzymatic site on PSMA must actually have15, the consequences of structural 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed method, so as to achieve the claimed objective.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Here, the claims represent only an invitation to one skilled in the art to complete the inventive process, i.e., the claims merely bid one skilled in the art to discover molecules that comprise glutamate-urea-lysine or glutamate-urea-glutamate, which are able to bind to an enzymatic site of PSMA, and which are suitably used in practicing the claimed invention to achieve the claimed objective.
Here, since the claims are not necessarily limited to known materials having the structural and functional properties of the claimed “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
At best, given the disclosure, it might only seem obvious to try to identify or produce a PSMA ligand that binds to an enzymatic active site on PSMA, which is suitably used to construct a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate that is effectively used in combination with enzalutamide in practicing the claimed invention to achieve the claimed objective of inhibiting the proliferation of androgen-independent prostate cancer cells, but Applicant is reminded that “while the description requirement does not demand any particular form of disclosure, or that the in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Thus, although Applicant’s arguments have been carefully considered, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
       
15.	The rejection of claims 1, 16, 27, 28, 38, 42, 250, and 251 under 35 U.S.C. 112(a), because the specification, while being enabling for using a method for inhibiting the proliferation of androgen-independent prostate cancer cells presenting at the cell surface PSMA whose proliferation is not inhibited by treatment with enzalutamide, said method comprising contacting the cells with enzalutamide, so as to increase expression of PSMA by the cells without affecting their proliferation, and then contacting the cells with a conjugate comprising MIP-1095, MIP-1072, or DUPA and a cytotoxic agent (e.g., a 
	At page 9 of the amendment filed February 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable 
“[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice16), it cannot be practiced without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” comprising a PSMA ligand comprising either glutamate-urea-lysine or glutamine-urea-glutamate, which is capable of binding an enzymatic site on PSMA, that is to be used in practicing the claimed invention to achieve the claimed therapeutic objective; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In addition, after considering Applicant’s response to issues raised in the Office action mailed November 8, 2017 regarding the probability that if the claimed invention is to be reasonably expected to be effective, as previously noted, if as Applicant’s remarks suggest the level of PSMA on the surface of targeted cancer cells expressing PSMA must first be increased by treatment with enzalutamide before the administering the PSMA ligand conjugated to an anticancer agent or cytotoxic agent, it would seem that the claims merely represent an invitation to one skilled in the art to finish the inventive process by discovering whether or not it is possible to first contact cells with enzalutamide and then contact the cells with the “PSMA ligand-anticancer agent conjugate” or “PSMA ligand-cytotoxic agent conjugate” and/or whether or not it is possible to contact the cells with both agents at the same time, so as to effectively inhibit their proliferation.  If the cells are contacted with enzalutamide only at the time the cells are also contacted with the conjugate (i.e., if the cells are contacted with both agents concurrently as in accordance with claim 27), because the expression of PSMA by the cells will not already have been upregulated, will the claimed invention be effective to inhibit the proliferation of the cancer cells?  Perhaps so, but perhaps the conjugate may not be fully capable of inhibiting the proliferation of the cells before the window of opportunity opens during which due to the increased expression of PSMA by the cells the cells are more efficiently take up the conjugate so as to be relatively more susceptible to the antiproliferative effects thereof. 
Regardless of the temporal order of the steps of contacting the prostate cancer cells with enzalutamide and the conjugate, it is noted that each of U.S. Patent Application Publication Nos. 2020/0199245-A1 (of record) and 2017/0362330-A1 (of record) teaches the emergence of a small cell/neuroendocrine type of prostate cancer in advanced disease and discloses that prostate cancer neuroendocrine cells, when treated with enzalutamide, do not express increased levels of PSMA; see entire documents.  This suggests that it cannot be presumed a priori that the proliferation of any given type of advanced prostate cancer is reasonably expected to be relatively more effectively inhibited by a combination of enzalutamide and a cytotoxic agent such as 131I-MIP-1095 on the basis that the level of expression of PSMA by the cells will be increased due to the 
Turning to claim 28, according to this claim, the cells are contacted with enzalutamide and the conjugate sequentially, but not necessarily with enzalutamide first.  Given the fact, as noted above, that Applicant remarked that the level of PSMA on the surface of targeted cancer cells expressing PSMA must first be increased by treatment with enzalutamide before the administering the PSMA ligand conjugated to an anticancer agent or cytotoxic agent, it would seem that is very unlikely that the invention according to claim 28 will be found to be effective if enzalutamide is only administered at some point following the administration of the conjugate, which presumably will clear the body of the subject (if contacting the cells is to be achieved by administering the agents to a subject with the intention of treating prostate cancer in the subject by inhibiting the proliferation of the prostate cancer cells).17 
Turning now to address a different issue, according to claim 1, the PSMA ligand of which the conjugate is comprised comprises either glutamate-urea-lysine or glutamine-urea-glutamate and is capable of binding “an enzymatic site on PSMA”, but according to the specification it appears that the PSMA ligand must be capable of binding to any of the active sites of PSMA, which include the sites of its NAALADase activity, the folate hydrolase activity, the dipeptidyl peptidase IV activity, and/or -glutamyl hydrolase activity (see, e.g., page 31, lines 1 and 2).  While it might be presumed that because the PSMA ligand comprises either “glutamate-urea-lysine” or “glutamine-urea-glutamate”, and also because according to claim 250 it is either MIP-1095 or MIP-1072, it must be capable of binding to the active site of the NAALADase activity18; but this is not entirely clear.  Is the PSMA ligand to which the claims are directed one that binds to the active site of NAALADase activity of PSMA or might it be a ligand that binds to the active site of one of the other enzymatic activities of PSMA, which are listed by the specification?  MIP-1095 or MIP-1072, which are analogs of NAAG, the substrate that binds to the active site of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Regardless of which active site of PSMA must be bound by the PSMA ligand of which the PSMA ligand-anticancer agent conjugate or PSMA ligand-cytotoxic agent conjugate is comprised, as explained in the above rejection of claims under 35 U.S.C. § 112(b), it is unclear how the claims are to be construed or rather what subject matter is or is not regarded as part of the invention because it is not clear if the PSMA ligand that “comprises glutamate-urea-lysine or glutamine-urea-glutamate” is actually glutamate-urea-lysine or glutamine-urea-glutamate or some other molecule “based upon” or derived from glutamate-urea-lysine or glutamine-urea-glutamate, which is capable of binding to an enzymatic site on PSMA.  Clearly the specification contemplates the use of molecules having widely varying structures.  This is evident given the disclosure at pages 34 and 35 of the specification, for example, that the PSMA ligand may have a structure that is represented by any of structures I, II, III, and IV or may be an enantiomer, a stereoisomer, a rotamer, a tautomer, a diastereomer, or a racemate of any of the ligands having such a structure; but presumably it need not have any of these structures, provided that whatever it is it is somehow derived from or based upon glutamate-urea-lysine or glutamine-urea-glutamate.  The point is that the PSMA ligand to which the claims are directed is presumably not glutamate-urea-lysine or glutamine-urea-glutamate, since, for example, it might be MIP-1095, but it also not necessarily MIP-1095.
Nevertheless, not all “PSMA ligands” are functionally equivalent; and structural variants of any one the known inhibitors (e.g., MIP-1095) may have substantially different properties.  In fact it is rather clear that in general the effects of substituting moieties for others or the consequences of introducing new moieties upon the functionality of a given PSMA ligand are not predictable and must therefore be determined by empirical testing.  
Pharmaceutics. 2019 Nov; 11 (11): 560; pp. 1-26).  Ruigrok et al. discusses the results of structurally modifying small molecule inhibitors of the NAALADase activity of PSMA with the aim of improving the therapeutic efficacy and tumor-to-background ratios.  As Ruigrok et al.  discloses, one option is to change the linker molecule in between the PSMA binding domain and chelator because there is increasing evidence that PSMA-binding is not solely determined by the characteristics of the PSMA-binding domains of these molecules, but also by their hydrophobicity, charge, and overall structure (page 7).  As an example, Ruigrok et al.  discloses that Schmidt et al. describes a study in which the structure of PSMA-I&T was modified by conjugating a carbohydrate to the linker with the hope of reducing unwanted renal accumulation; and while Schmidt et al. reports the feasibility of conjugating such a bulky carbohydrate moiety to PSMA-I&T without negative effect upon the target affinity,  it was unexpectedly found that the in vitro internalization rate decreased considerably (page 7).19  So, again, it would seem that as evidenced by the teachings of Ruigrok et al. the consequences of structural variation upon the ability of a given PSMA ligand to bind to PSMA and be internalized, as well as to function in the manner necessary to be useful in practicing the claimed invention to achieve the claimed objective of inhibiting androgen-dependent prostate cancer cell proliferation, are unpredictable and must be determined empirically. 
The position taken herein that the claimed invention cannot be practiced without undue experimentation due to the unpredictable nature of the art is further supported by the teachings of Peng et al. (J. Drug Target. 2013 Dec; 21 (10): 968-80).  Peng et al. devised a polymeric conjugate using DUPA and docetaxel for targeted delivery of the chemotherapeutic agent; see entire document (e.g., the abstract).  Peng et al. reasoned that the DUPA moiety would facilitate selective targeting of prostate cancer cells expressing PSMA (see, e.g., the abstract).  However it the results of in vivo experiments indicate that the spacer length between the targeting moiety and the HPMA copolymer backbone significantly affects the effectiveness of the conjugates in treating C4-2 androgen-independent prostate tumors (see, e.g., the abstract; and Figure 6 at page 976). 

What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008). 
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

19.	The rejection of claims 1, 16, 27, 28, 38, 42, 250, and 251 under 35 U.S.C. 103, as being unpatentable over Scher (Lancet. 2010 Apr 24; 375 (9724): 1437- 46), Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82), Dillman (Curr. Pharm. Biotechnol. 2001 Dec; 2 (4): 293-300), and Hillier et al. (J. Nucl. Med. 2012; 53 (Suppl. 1): 170), is maintained.
	Beginning at page 9 of the amendment filed February 11, 2021 Applicant has traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Scher et al. teaches treating castration-resistant (androgen independent) prostate 20 by contacting the cancer cells in a patient with an effective amount of MDV3100 (enzalutamide); see entire document (e.g., the abstract). Scher et al. teaches MDV3100 (enzalutamide) is an androgen receptor antagonist that blocks androgen binding to the receptor and prevents its nuclear translocation (see, e.g., the abstract). Scher et al. teaches that MDV3100 (enzalutamide), alone, has encouraging antitumor activity in patients with castration-resistant (androgen independent) prostate cancer (see, e.g., the abstract).
It was understood before the effective filing date of the claimed invention that MDV3100 (enzalutamide) constitutes a so-called second-line treatment for prostate cancer when conventional hormonal depletion therapy by chemical or surgical castration has failed. While advanced metastatic prostate cancer becomes androgen-independent, and therefore insensitive to conventional first-line agents, such as bicalutamide, androgen receptor signaling continues to play a role in disease progression. MDV3100 (enzalutamide) is an inhibitor AR signaling with increased AR affinity compared to bicalutamide and therefore provides a means to treat metastatic disease, which has become refractory to conventional therapy. 
Evans et al. teaches treatment of CRPC cells with antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract; and Figure 4 at page 9581).  On the basis of their results, Evans et al. concludes “[another] clinical implication of our finding that PSMA is up-regulated in response to antiandrogen therapy is that a toxin-conjugated PSMA-targeted mAb could be an effective combination therapy with antiandrogens” (page 9581). 
Dillman teaches the efficacy of these immune-based approaches depends on the levels of antigen expression and suggests contacting cancer cells with agents that increase the expression of targeted antigens by the cancer cells so as to facilitate more 
Hillier et al. teaches MIP-1466, an immunoconjugate comprising MIP-1095 conjugated to 131l, was found, as expected, to inhibit the growth of tumor xenografts in a PSMA specific manner at 131I doses that are clinically relevant; see entire document (an abstract). These data support clinical investigation of MIP1466 as a targeted radiotherapeutic for treatment of prostate cancer in man.
It would have been obvious before the effective filing date of the claimed invention to have practiced a method of inhibiting the proliferation of androgen-independent prostate cancer cells presenting at the cell surface PSMA, said method comprising contacting the cells with enzalutamide (MDV3100), so as to increase expression of PSMA by the cells, and an immunoconjugate comprising MIP-1095, which specifically binds to PSMA, and 131l (i.e., MIP-1466) to kill the prostate cancer cells. It would have been obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and MIP-1466 either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells. It would, for example, be obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide before contacting the cells with MIP-1466 so as to permit enzalutamide to act to cause increased PSMA expression by the cells and thereby facilitate better, more selective targeting of the cells by MIP-1466. Furthermore, it would have been obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and MIP-1466 to a subject having androgen independent prostate cancer expressing PSMA in order to treat the disease. While both enzalutamide and MIP-1466 may be used alone to treat androgen dependent prostate cancer, as each has antitumor activity21, the better rationale for combining these treatment modalities is found in part in 131l to kill the prostate cancer cells.
In response to Applicant's previous arguments against the references individually, Applicant is again reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Moreover, Applicant is reminded that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
At page 8 of the amendment filed May 22, 2020, Applicant argued “[in] fact, none of the cited references even disclose such cells”.  The cells to which the claims are specifically directed are androgen-independent prostate cancer cells that express human PSMA; as stated in the rejection of the claims under 35 U.S.C. § 103, Scher et al. teaches treating castration-resistant (androgen-independent) prostate cancer by contacting the cancer cells in a human patient.  This is evident given, for example, that in the abstract, Sher et al. expressly discloses “[p]atients with progressive, metastatic, castration-resistant prostate cancer were enrolled in dose-escalation cohorts of three to six patients and given an oral daily starting dose of MDV3100 30 mg”.  It is well known in the art that castration-resistant prostate cancer is androgen-independent22.  
repeatedly that the invention is a method for treating castration-resistant prostate cancer; see, e.g., paragraphs [0019], [0032], [0047], [0061], [0115], and [0253] of the published application23; but nowhere is it disclosed that the invention is a method for treating androgen-independent prostate cancer, per se.  The specification only discloses that “the PSMA-expressing cancer cells comprise androgen-independent PSMA-expressing cancer cells” (see, e.g., paragraphs [0027], [0042], [0056], and [0086] of the published application). 
	Then it is further noted that the specification discloses, “[h]ormone-refractory or androgen-independent prostate cancer has proven to be largely resistant to conventional chemotherapy” and “[t]herapies that have been shown to prolong life in subjects with metastatic, castration-resistant prostate cancer (mCRPC) include: Taxotere™ (docetaxel), […]” (paragraph [0002] of the published application).  Does this disclosure not suggest that hormone-refractory or androgen-independent prostate cancer is the same as castration-resistant prostate cancer?  It would seem so.
	Nevertheless, although the specification does not expressly define the term “androgen-independent prostate cancer” (or “castration-resistant prostate cancer”), at page 21 it defines the term “androgen-independent PSMA-expressing cell” as referring to “a PSMA-expressing cell, such as a cancer cell, that is non-responsive to antiandrogens, also referred to herein as a ‘PSMA-expressing cell insensitive to antiandrogen therapy’.”  In contrast the specification defines the term “androgen-dependent PSMA-expressing cell” as referring to “a PSMA-expressing cell, such as a cancer cell, that is responsive to antiandrogens” and a cell is “responsive to an antiandrogen if proliferation of the cell can be substantially inhibited by the antiandrogen” (page 21).  It follows from the second definition that “androgen-independent PSMA-expressing cells” are any PSMA-expressing cells, the proliferation of which cannot be substantially inhibited by an antiandrogen (e.g., 24).  
	Sher et al. expressly teaches that all of the prostate cancer patients enrolled in the clinical trial were diagnosed with “hormone refractory prostate cancer”.25  Under the heading “Eligibility Criteria” in the description of the clinical trial it lists for inclusion in the trial three criteria and the third is “Progressive disease after medical or surgical castration”.  Here it is understood that despite early antiandrogen therapy, in all patients, the disease progressed (i.e., the prostate cancer cells became resistant to antiandrogen therapy (androgen deprivation therapy) and the cancer metastasized26).  This development of refractory disease, which is resistant to first, second, or even third line antiandrogen therapy, is deemed equivalent to the occurrence of prostate cancer comprising “androgen-independent” prostate cancer cells, the proliferation of which cannot be substantially inhibited by an antiandrogen (e.g., bicalutamide).  This is reasonable given the definitions provided by the specification of the terms “androgen-independent PSMA-expressing cell” and “androgen-dependent PSMA-expressing cell”.  To further explain, it is noted that in Table 1 at page 1438 Scher et al. discloses that of the total number of patients enrolled in the trial (140), 23% has previously been treated with one line of hormone therapy, 30% had been treated with two lines, 26% has been treated with three lines, and 21% had been treated with four or more lines; and despite these previous antiandrogen therapies, as also disclosed in Table 1, 109 patients had metastatic disease involving the bone, 59 has metastatic disease involving soft tissue, and only 4 had no evidence of metastases.  This makes evident the fact that the patients described by Sher et al. are patients having prostate cancer that has been proven to be non-responsive to antiandrogens and which as a consequence has advanced.  It is therefore entirely unclear why Applicant argued that Sher et al. does not teach the cells to which the claims are directed.  Given the definitions of the terms  term “androgen-independent PSMA-expressing cell” and term “androgen-dependent PSMA-expressing 
At page 8 of the amendment filed May 22, 2020, Applicant argued, “[in] fact, none of the cited references even disclose […] the treatment of such cells with a type of agent to which they have become insensitive let alone to do so in combination with a PSMA ligand-anticancer agent conjugate or a PSMA ligand-cytotoxic agent conjugate as recited in the claims”.  
In response, the claims, as presently amended, are not drawn to a method comprising treating androgen-independent prostate cancer cells with a particular type of agent to which the cells have become insensitive.  Rather the claims, as presently amended, are drawn to a method comprising contacting androgen-independent human prostate cancer cells expressing PSMA that are “those of a subject previously treated with an antiandrogen therapy alone and that have become insensitive to the prior antiandrogen therapy”.  The prior antiandrogen therapy used to previously treat the subject from whom the cells must be acquired is not necessarily enzalutamide (i.e., the antiandrogen that is used to contact the cells); and therefore the cells that have become insensitive to the prior antiandrogen therapy are not necessarily cells that have become insensitive to enzalutamide.    
Thus, the feature of the invention upon which Applicant relies to distinguish the method suggested by the prior art and the invention (i.e., a step by which androgen-independent prostate cancer cells are treated with a particular type of agent to which the cells have become insensitive) is not a feature of the claimed invention (i.e., it is not a feature recited in the rejected claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In fact, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Then in further response, as explained above, it would certainly seem that the cells per se; rather the claims are directed to cells that are refractory to antiandrogen therapy (in the sense that the therapy does not inhibit proliferation of the cells).
	Applicant previously argued that it would have been considered “counterintuitive” to treat androgen-independent prostate cancer with a particular type of agent to which the cells have become insensitive.  Although the claims are not actually drawn to a method comprising a step by which androgen-independent prostate cancer cells are contacted with a particular type of agent to which the cells have become insensitive, as explained above, it would not necessarily have seemed “counterintuitive” to do so.  This is because, as explained, the prior art teaches antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents by prostate cancer cells and that the efficacy of these immune-based approaches depends on the levels of antigen expression, which suggests contacting cancer cells with agents that increase the expression of targeted antigens (e.g., PSMA) by the cancer cells, such as enzalutamide, so as to facilitate more efficacious treatment when using antigen-specific binding agents, such as MIP-1466, an immunoconjugate comprising MIP-1095 conjugated to 131l, which inhibits the growth prostate cancer in a PSMA specific manner.  Thus, it would not have been counterintuitive but rather obvious to have practiced a method of inhibiting the proliferation of “androgen-independent” castration-resistant prostate cancer cells presenting at the cell surface PSMA by contacting the cells with enzalutamide (MDV3100), so as to increase expression of PSMA by the cells, and an immunoconjugate comprising MIP-1095, which specifically binds to PSMA, and 131l (i.e., MIP-1466) to kill the prostate cancer cells.  Furthermore, it is noted that even if the claims were drawn to a method comprising contacting androgen-independent prostate cancer cells that are insensitive to treatment with enzalutamide, such that proliferation of the cells is not affected by enzalutamide alone, the cells must necessarily remain “sensitive” to 
Applicant previously argued that it cannot be without impermissible hindsight that the Office has rejected the instant claims under 35 U.S.C. § 103 as being rendered obvious by the prior art.
In response, the prior art does not exemplify the use of the enzalutamide and a PSMA ligand-anticancer agent conjugate comprising MIP-1095 and a cytotoxic radionuclide (131I), or otherwise the prior art would anticipate, and so it follows that any judgement of obviousness is necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Here, Applicant has not pointed to any teaching that could only have been gleaned from the present disclosure, and not from the prior art; and indeed, in this case, ample incentive or motivation to combine the teachings of the applied publications to practice the claimed invention is found in the publications themselves and in knowledge that was generally available to the artisan of ordinary skill in the art at the time of the invention (e.g., a need to improve the treatment of advanced prostate cancer).
Here Applicant is reminded that the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this instance, it is submitted that there was indeed some teaching, suggestion, and motivation found in the See Continental Can Company USA, Inc. v. Monsanto Co., 948 F.2d 1264, 1271, 20 USPQ2d 1746, 1751 (Fed. Cir. 1991).  In addition, Applicant is reminded that when there is a design need or market pressure to solve a problem, such as that the treatment of advanced, refractory prostate cancer presents, and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense27.  
Here it is noted that Applicant previously argued that the artisan would not have had a reasonable expectation of success in practicing the claimed invention.
In response, the Office disagrees.  The artisan would have and should have had a very reasonable expectation of success.
Even if arguably it would have only been obvious to try to practice the claimed invention, Applicant is reminded that the issue of the appropriateness of applying such a rationale was recently addressed by the U.S. Supreme Court in deciding KSR Int'l Co. v. Teleflex Inc.   In that case, the Court opined:

[The appeals] court erred in concluding that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  Id. at p. 1390.
 
Therefore, although this rejection is not based solely upon an “obvious to try” rationale, as might be argued, it is nonetheless apparent that such a rationale cannot be counted 
Again “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).  Still, as per the decision by the Court in deciding In re Nunberg, 40 F.3d 1250, 33 U.S.P.Q.2d 1953, 1955 (Fed. Cir. 1994):  “When the prior art contains a suggestion to practice the claimed invention, that suggestion need not guarantee success. O'Farrell, 853 F.2d at 903.  Rather, ‘[f]or obviousness under §103, all that is required is a reasonable expectation of success.’ Id. at 904.”  In addition, the Court opined, “[the] inherent uncertainties of biotechnological arts do not preclude a finding of obviousness.  In O'Farrell, this court acknowledged but was not persuaded by applicant's assertion of ‘significant unpredictability in the field of molecular biology.’ Id. at 902. This court observed that ‘[o]bviousness does not require absolute predictability of success.’ Id. at 903.” Id. 33 U.S.P.Q.2d at 1955.
Applicant previously argued that the claimed invention yield unexpected synergistic effects.
In response, first, it is noted that the feature upon which Applicant relies to distinguish the method suggested by the prior art and the invention (i.e., the synergistic effect) is not a feature of the claimed invention (i.e., it is not a feature recited in the rejected claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, it is not evident just how surprising or unexpected the effect of the claimed combination upon the proliferation of prostate cancer cells would have been to one of ordinary skill in the art given the fact that the prior art suggests that the combination should probably be expected to yield better results.  Certainly the premise of combining different therapeutics to achieve a more effective treatment of cancer (e.g., prostate cancer) was not new or untested; and because combined multimodality treatments more often than not have been found to have cause additive and/or synergistic anticancer effects, exceeding those caused by the individual treatment modalities alone, results such as those described by this application should really no longer be regarded as unexpected.  
Even so, since as explained above the prior suggests administering to the advanced prostate cancer patient the particular combination of enzalutamide (MDV3100) and MIP-1095 to inhibit the proliferation of “androgen-independent” castration-resistant prostate cancer cells presenting at the cell surface PSMA in the patient, it is quite frankly not understood why synergy would not be expected.  Here “synergy” is understood to simply mean that the overall effects of a combination are greater than the sum of the effects of each member of the combination when used individually.  In fact, contrary to Applicant’s argument that synergy would not have been expected, it is submitted that the combination would have been expected to act synergistically to inhibit the proliferation of the prostate cancer cells.  Certainly the combination would be expected to be more effective than enzalutamide alone, particularly if it is known that the cells are refractory to enzalutamide.  Then, because enzalutamide increases the expression of PSMA by the targeted cells, it would be reasonably expected that the combination would more effectively inhibit the proliferation of the cells than MIP-1466 alone.  
Notably Applicant has provided no factual evidence to support their assertion that the combination suggested by the prior art does not cause a synergistic effect as would have been expected.
In further response, while it is acknowledged that Applicant was surprised by their discovery, the U.S. Supreme Court has stated, “[w]e have repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. See KSR, 550 U.S. at 420, 127 S.Ct. 1727 (stating that it is error to look ‘only to the problem the patentee was trying to solve’); see also In re Kahn, 441 F.3d 977, 990 (Fed.Cir.2006) (‘[T]he skilled artisan need not be motivated to combine [the prior art] for the same reason contemplated by [the inventor].’ (citing In re Beattie, 974 F.2d 1309, 1312 (Fed.Cir.1992) (‘[T]he law does not require that the references be combined for the reasons contemplated by the inventor.’))); DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed.Cir.2006) (stating that the motivation to modify the prior art to arrive at the claimed invention ‘may be found in any number of sources, including common knowledge, the prior art as a whole, or the Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368, 103 U.S.P.Q.2d 1737,1742 (Fed. Cir. 2012).  
Thus, one would not have needed to be apprised of Applicant’s unexpected or surprising discovery to have had incentive to practice the claimed invention because the ample incentive or motivation to combine the teachings of the applied publications to practice the claimed invention is found in the publications themselves and in knowledge that was generally available to the artisan of ordinary skill in the art at the time of the invention (e.g., a need to improve the treatment of advanced prostate cancer).
Then, too, with regard to the obviousness of the claimed invention, which appears materially and manipulatively indistinguishable from the method suggested the prior art, even if in practicing an embodiment of the claimed invention, Applicant observed a synergistic effect, the observation alone is not necessarily sufficient to render the claimed invention unobvious.
“[W]e attribute no magic status to synergism per se since it may be expected or unexpected.” In re Huellmantel, 324 F.2d 998, 1003 (CCPA 1963); see also In re Kollman, 595 F.2d 48, 55 n.6 (CCPA 1979) (“Synergism, in and of itself, is not conclusive of unobviousness in that synergism might be expected.”).
“[T]he burden of showing unexpected results rests on he who asserts them.  Thus it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.”  In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972).   Moreover, “[i]t is well settled that unexpected results must be established by factual evidence.  Mere argument or conclusory statements in the specification does not suffice.”  In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir. 1984).
“[A] greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).
Furthermore, as in accordance with M.P.E.P. § 712.02(b), the burden is on Appellant to establish that the results are unexpected to an unobvious extent and of a 
In this case, as discussed above, it is submitted that a synergistic effect should not have been unexpected.
However, since Applicant previously argued that such an effect would not have been expected, it is duly noted that the factual evidence of the effect as presented by this application is not reasonably commensurate in scope with the breadth of the claims.  This is because the claims are not limited to a method that is particularly described by this application, which utilizes a particular combination of therapeutic agents to achieve the synergistic effect that has been noted. 
According to M.P.E.P. § 2145, the evidence presented by Applicant to overcome a prima facie case of obviousness on the basis of secondary considerations such as unexpected superiority or synergy must be reasonably commensurate in scope with the claimed invention28. See, e.g., In re Kulling, 897 F.2d 1147, 1149, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 777 (Fed. Cir. 1983). See M.P.E.P. § 716.02(d).
Clearly this is not the case here.
According to M.P.E.P. § 716.02(c), evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and M.P.E.P. § 716.02(d) - § 716.02(e).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  M.P.E.P. § 716.02(b).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  M.P.E.P. § 716.02(c).  

In response Evans et al. is describing the use of enzalutamide to inhibit the proliferation and/or survival of androgen-independent prostate cancer cells; the prior art, as a whole, suggests treating “androgen-independent” castration-resistant prostate cancer using a combination of enzalutamide and an immunoconjugate comprising MIP-1095, which specifically binds to PSMA, and 131l (i.e., MIP-1466) to kill the prostate cancer cells.  As explained above the rationale is enzalutamide causes the upregulation of the gene encoding PSMA by the prostate cancer cells, such that the cells become better targets for the immunoconjugate.    
Lastly it is noted that Applicant previously argued that Evans et al. describes the use of four androgen-responsive prostate cancer cell lines and that the teachings of Evans et al. are therefore not relevant.  
In response, the Office disagrees.  As noted above, the teachings of Evans et al. are relevant.  Evans et al. teaches antiandrogen enzalutamide causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents.  More particularly, Evans et al. teaches, “[e]xpanding on previous observations, we first show that prostate-specific membrane antigen (PSMA) is repressed by androgen treatment in multiple models of [androgen receptor (AR)]-positive prostate cancer in an AR-dependent manner” and “[c]onversely, antiandrogens up-regulate PSMA expression” (abstract).  Evans et al. shows that PSMA is only expressed by prostate cancer cell lines that express AR (see, e.g., Figure S1).  Evans et al. further shows that the expression of PSMA by AR-positive prostate cancer cell lines is repressed upon treatment of the cells with endogenous androgens (testosterone or dihydrotestosterone (DHT)) or a synthetic androgen (R1881) (see, e.g., Figure S2).  Evans et al. then shows that treatment of AR-positive prostate cancer cells with MDV3100 (enzalutamide) causes the same effect as hormone withdrawal, namely the upregulated expression of PSMA (see, e.g., Figure S3).  Evans et al. concludes from additional experiments that AR is required for androgen-mediated repression of PSMA expression (see, e.g., Figure 2A) and that MDV3100 29 (see, e.g., Figure 2B).  There is no reason to believe therefore that, provided the “androgen-independent” castration-resistant prostate cancer cells express AR, treatment with enzalutamide will not be effective to cause the upregulated expression of PSMA by the cells.  Notably the cells to which the claims are directed are not AR-negative prostate cancer cells30 and as Sher et al. teaches MDV3100 (enzalutamide) was actually designed to overcome the deficiencies of available AR antagonists, including low binding affinity and partial agonism (page 1438).  Sher et al. teaches that MDV3100 (enzalutamide) binds with higher affinity to AR than does bicalutamide (page 1438).  Accordingly it is evident that if MDV3100 (enzalutamide) acts to antagonize androgen-dependent repression of PSMA expression by prostate cancer cells, it does so by binding to AR; so if prostate cancer cells, whether androgen-independent or “androgen-independent” are treated with MDV3100 (enzalutamide), it is reasonable to expect that the treatment will be effective to cause increased expression of PSMA by the cells.  Accordingly the Office disagrees with Applicant’s assertion that the teachings of Evans et al. are not relevant because the experiments described were performed using androgen-responsive prostate cancer cell lines31.
Nevertheless, because the method suggested by the prior art is materially and manipulatively indistinguishable from the claimed invention, it is fully expected that the use of both will yield the same results in treating “androgen-independent” castration-resistant prostate cancer.  If it is Applicant’s position that castration-resistant prostate cancer will not respond to the combination of enzalutamide and an immunoconjugate 131l (i.e., MIP-1466), as it would to the claimed invention, or that this combination will not be as effective to inhibit the proliferation of “androgen-independent prostate cancer cells” as the claimed invention, then, it is Applicant’s burden to prove that the claimed invention is different than that suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  This is because the Office lacks the facilities and resources to examine and compare Applicant’s invention and the method suggested by the prior art in order to possibly establish that Applicant’s invention and the method suggested by the prior art are not equivalent. 
Beginning at page 9 of the amendment filed February 11, 2021 Applicant has again traversed the propriety of maintaining this ground of rejection.	
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has addressed the teachings of Scher et al. to in the end conclude that Scher et al. does not teach the use of “antiandrogens like enzalutamide alone for treatment, and nothing would be known or predicted for subjects who become insensitive to such treatment” (page 11 of the amendment filed February 11, 2021).
In response, Scher et al. teaches treating castration-resistant (androgen-independent) prostate cancer by contacting the cancer cells in a patient with an effective amount of MDV3100 (enzalutamide); see entire document (e.g., the abstract). Scher et al. teaches MDV3100 (enzalutamide) is an androgen receptor antagonist that blocks androgen binding to the receptor and prevents its nuclear translocation (see, e.g., the abstract). Scher et al. teaches that MDV3100 (enzalutamide), alone, has encouraging antitumor activity in patients with castration-resistant (androgen-independent) prostate cancer (see, e.g., the abstract).
As explained above, it was understood before the effective filing date of the claimed invention that MDV3100 (enzalutamide) constitutes a so-called second-line treatment for prostate cancer when conventional hormonal depletion therapy by chemical or surgical castration has failed. While advanced metastatic prostate cancer becomes androgen-independent, and therefore insensitive to conventional first-line agents, such 
Evans et al. teaches antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract).
Dillman teaches the efficacy of these immune-based approaches depends on the levels of antigen expression and suggests contacting cancer cells with agents that increase the expression of targeted antigens by the cancer cells so as to facilitate more efficacious treatment when using antigen-specific binding agents; see entire document (e.g., pages 295, 296,and 297).
Hillier et al. teaches MIP-1466, an immunoconjugate comprising MIP-1095 conjugated to 131l, was found, as expected, to inhibit the growth of tumor xenografts in a PSMA specific manner at 131I doses that are clinically relevant; see entire document (an abstract). These data support clinical investigation of MIP1466 as a targeted radiotherapeutic for treatment of prostate cancer in man.
Therefore, in view of the teachings of Scher et al., Evans et al., Dillman, and Hillier et al., it is submitted that it would have been obvious before the effective filing date of the claimed invention to have practiced a method of inhibiting the proliferation of androgen-independent prostate cancer cells presenting at the cell surface PSMA, said method comprising contacting the cells with enzalutamide (MDV3100), so as to increase expression of PSMA by the cells, and an immunoconjugate comprising MIP-1095, which specifically binds to PSMA, and 131l (i.e., MIP-1466) to kill the prostate cancer cells. It would have been obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and MIP-1466 either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells. It would, for example, be obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide before contacting the cells with MIP-1466 so as to permit enzalutamide to act to cause increased PSMA 131l to kill the prostate cancer cells. 
Admittedly it is not fully understood why it is that Applicant has argued that the claimed invention would not have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention given the teachings of Scher et al., Evans et al., Dillman, and Hillier et al.32, but it certainly seems to the Examiner that the case of 

20.	Claims 1, 16, 27, 28, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0170960-A1 in view of Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82) (of record) and Dillman (Curr. Pharm. Biotechnol. 2001 Dec; 2 (4): 293-300) (of record).
U.S. Patent Application Publication No. 2020/0170960-A1 (Chandran et al.) teaches prostate cancer is the most commonly diagnosed non-cutaneous malignancy affecting American men and that while androgen ablation therapy is effective palliative therapy, tumor progression eventually occurs even when completely androgen-deprived (i.e., even when the cancer become androgen-independent); see entire document (e.g., paragraph [0003]).  Chandran et al. teaches PSMA is highly expressed by prostate cancer as compared to normal tissue; see entire document (e.g., paragraph [0004]).  Furthermore Chandran et al. teaches PSMA expression has also been demonstrated to increase following androgen ablation and for these and other reasons PSMA is recognized as an attractive target for both targeted drug delivery and imaging (see, e.g., paragraph [0004]).    To this end, Chandran et al. teaches a nanoparticle composition that is decorated with a urea-based small-molecule peptidomimetic inhibitor of PSMA for targeted therapy of prostate cancer (see, e.g., Figure 1).  In citing Zhou et al. (Nat. Rev. Drug Discov. 2005 Dec; 4 (12): 1015-26), Chandran et al. teaches the small molecule peptidomimetic is an analog of NAAG and binds PSMA (GCPII) to inhibit the NAALADase activity thereof (i.e., it binds to an enzymatic site on PSMA) (see, e.g., paragraph [0005]).  
Evans et al. teaches treatment of CRPC cells with MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract).  Evans et al. teaches antiandrogen MDV3100 (enzalutamide) causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents; see entire document (e.g., the abstract; and Figure 4 at page 9581).  On the basis of their results, Evans et al. discloses “[another] clinical implication of our finding that PSMA is up-regulated in response to antiandrogen therapy is that a toxin-conjugated PSMA-targeted mAb could be an effective combination therapy with antiandrogens” (page 9581). 
Dillman teaches the efficacy of these immune-based approaches depends on the levels of antigen expression and suggests contacting cancer cells with agents that increase the expression of targeted antigens by the cancer cells so as to facilitate more efficacious treatment when using antigen-specific binding agents; see entire document (e.g., pages 295, 296,and 297). 
It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced a method of inhibiting the proliferation of androgen-independent prostate cancer cells expressing PSMA, said method comprising contacting the cells with enzalutamide (MDV3100), as taught by Evans et al., in particular, but also prima facie obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and the nanoparticle either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the nanoparticle. Furthermore, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and the nanoparticle to a subject having androgen-independent prostate cancer expressing PSMA in order to treat the disease. While both enzalutamide and the nanoparticle may be used alone to treat androgen-dependent prostate cancer, as each has antitumor activity33, the better rationale for combining these treatment modalities is found in part in the discovery that treatment with enzalutamide (MDV3100), as with other androgen ablation therapies, causes increased PSMA expression by the prostate cancer cells, thereby increasing the targeting selectivity of the nanoparticles.  Indeed, as Dillman suggests, it would have been expected that contacting the cancer cells with enzalutamide (MDV3100), so as to increase the expression of PSMA by the cancer cells, would increase the effectiveness of treatment described by Chandran et al., which comprises targeting PSMA-expressing prostate cancer cells with a PSMA-targeting, PSMA-binding nanoparticle.
Absent a showing of any unobvious difference the nanoparticle described by the prior art is deemed the indistinguishable from the claimed PSMA ligand-anticancer agent conjugate or PSMA ligand-cytotoxic agent conjugate.34  Accordingly, absent a showing of .  

18.	Claims 1, 250, and 251 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0170960-A1 in view of Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82), Dillman (Curr. Pharm. Biotechnol. 2001 Dec; 2 (4): 293-300), as applied to claim 1, 16, 27, 28, 38, and 42 above, and further in view of Hillier et al. (Cancer Res. 2009 Sep 1; 69 (17): 6932-40) (of record).
	Each of U.S. Patent Application Publication No. 2020/0170960-A1 (Chandran et al.), Evans et al. and Dillman teaches that which is set forth in the above rejection of claims 1, 16, 27, 28, 38, and 42, but does not expressly teach the nanoparticle is constructed using MIP-1095 or MIP-1072 as the PSMA inhibitor.35  
This deficiency is remedied by the teachings of Hillier et al.
Hillier et al. teaches both MIP-1095 and MIP-1072 and suggests that each is suitably used as a PSMA inhibitor and as a PSMA-binding or PSMA-targeting moiety of a construct designed for treating prostate cancer when conjugated to 131I; see entire document (e.g., page 6939).
 It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced a method of inhibiting the proliferation of androgen-independent prostate cancer cells expressing PSMA, said method comprising contacting the cells with enzalutamide (MDV3100), as taught by Evans et al., in particular, but also as suggested by Chandran et al. and Dillman, so as to increase expression of PSMA at the cell surface by the prostate cancer cells to make those cells better targets, and the 131I as suggested by Hillier et al., so as more effectively target and selectively kill those cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and the nanoparticle either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the nanoparticle. Furthermore, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and the nanoparticle to a subject having androgen-independent prostate cancer expressing PSMA in order to treat the disease. While both enzalutamide and the nanoparticle may be used alone to treat androgen-dependent prostate cancer, as each has antitumor activity36, the better rationale for combining these treatment modalities is found in part in the discovery that treatment with enzalutamide (MDV3100), as with other androgen ablation therapies, causes increased PSMA expression by the prostate cancer cells, thereby increasing the targeting selectivity of the nanoparticles.  Indeed, as Dillman suggests, it would have been expected that contacting the cancer cells with enzalutamide (MDV3100), so as to increase the expression of PSMA by the cancer cells, would increase the effectiveness of treatment described by Chandran et al., which comprises targeting PSMA-expressing prostate cancer cells with a PSMA-targeting, PSMA-binding nanoparticle.

21.	Claims 1, 16, 27, 28, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (J. Drug Target. 2013 Dec; 21 (10): 968-80) in view of U.S. Patent Applicant Publication No. 2018/0208676-A1.
Peng et al. (J. Drug Target. 2013 Dec; 21 (10): 968-80).  Peng et al. devised a polymeric conjugate using DUPA and docetaxel for targeted delivery of the 
U.S. Patent Applicant Publication No. 2018/0208676-A1 (Bander) teaches methods of enhancing prostate cancer vulnerability to an anti-PSMA targeted therapy by administering an anti-androgen therapy to a subject so that the prostate cancer vulnerability in the subject is enhanced 2-4 weeks after the administration of the anti-androgen therapy and then administering to the subject an antibody or antigen binding fragment thereof that is capable of binding to the extracellular domain of PSMA after the prostate cancer vulnerability is enhanced; see entire document (e.g., the abstract).  Bander et al. teaches the disclosed invention is also based, in part, on the discovery that, because of the inverse relationship between androgen levels and PSMA expression, a combination of anti-androgen therapy and anti-PSMA antibody therapy is synergistically efficacious in treating prostate cancer; the anti-androgen treatment up-regulates expression of the PSMA target thereby leading to delivery of an increased quantity of the anti-PSMA-targeted drug (see, e.g., paragraph  [0015]).  Bander taches there are a number of anti-androgen therapies, including, but not limited to, hormonal therapy (i.e., medical or chemical castration) or surgical castration therapy and one of the unexpected findings is that even in patients who are so-called "castrate-resistant" - for whom castration therapy would not be expected to induce a therapeutic response nor to have any effect on PSMA expression - castration nonetheless does up-regulate PSMA expression, and therefore results in an even better anti-PSMA therapeutic response (see, e.g., paragraph  [0015]).  As Bander teaches, “[that] is, anti-PSMA targeted therapy is not only useful in treating castrate-sensitive (i.e., androgen-sensitive/androgen-responsive) patients, but it is also useful in treating castrate-resistant patients, i.e., patients for whom anti-androgen therapy ordinarily would not be expected to be beneficial” (see, e.g., paragraph  [0015]). Thus, as Bander teaches, “a surprising finding of this invention is that castrate-resistant prostate cancer patients, who by definition are not responsive to anti-androgen therapy, nevertheless benefit from anti-androgen therapy when combined with anti-PSMA antibody treatment” (see, e.g., paragraph  [0015]).  In referencing Evans et al. (Proc. Natl. Acad. Sci. USA. 2011 Jun 7; 108 (23): 9578-82), Bander teaches that PSMA in vitro and in animal xenograft models (see, e.g., paragraph  [0005]) and that treatment of CRPC cells with antiandrogen MDV3100 (enzalutamide), in particular, causes increased PSMA expression and increased uptake of PSMA-targeting therapeutic agents.  Bander shows that hormonal manipulation induces PSMA up-regulation even in castrate-resistant PC models and results in enhanced anti-tumor response when using PSMA-targeted therapeutic agents (see, e.g., paragraph  [0036]). 
It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced a method of inhibiting the proliferation of androgen-independent prostate cancer cells expressing PSMA, said method comprising contacting the cells with enzalutamide (MDV3100), as taught by Bander., so as to increase expression of PSMA at the cell surface by the prostate cancer cells to make those cells better targets, and the polymeric conjugate using DUPA and docetaxel, as suggested by Peng et al., so as more effectively target and selectively kill those cells.  It would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by contacting the cancer cells with enzalutamide and the conjugate either concurrently or sequentially, provided that the treatment of the cells with enzalutamide has resulted in the upregulation of PSMA expression by the cells, so as to have made those cells better targets for the nanoparticle. Furthermore, it would have been prima facie obvious before the effective filing date of the claimed invention to have practiced this method by administering effective amounts of enzalutamide and the conjugate to a subject having androgen-independent prostate cancer expressing PSMA in order to treat the disease. While both enzalutamide and the conjugate may be used alone to treat androgen-dependent prostate cancer, as each has antitumor activity37, the better rationale for combining these treatment modalities is found in part in the discovery that treatment with enzalutamide (MDV3100), as with other androgen ablation therapies, causes increased PSMA expression by the prostate cancer cells, thereby increasing the ..

Conclusion
22.	No claim is allowed.

23.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
U.S. Patent No. 9,309,193 teaches MIP-1095 and radioconjugates thereof, as well as its use in treating prostate cancer.  
Wright et al. (Urology. 1996 Aug; 48 (2): 326-34) teaches upregulation of PSMA after androgen-deprivation therapy.
Although not prior art, Lückerath et al. (EJNMMI Res. 2018; 8: 96; pp. 1-9) teaches the upregulation of PSMA expression by C4-2 CRPC cells upon treatment with enzalutamide sensitizes the cells to treatment with a PSMA-targeted radioligand therapy.
Newly cited, Chang et al. (Cancer. 2000; 88: 407-15) teaches short term androgen deprivation therapy does not affect PSMA expression in prostate tissues.
Chandran et al. (Cancer Biol. Ther. 2008 Jun; 7 (6): 974-82) teaches a targeted nanoparticle functionalized with a urea-based inhibitor of PSMA for use in treating prostate cancer.
U.S. Patent Applicant Publication No. 2019/0070322-A1 (Bander) teaches surface levels of PSMA on PSMA expressing cells increases as a result of hormonal therapy designed to remove androgens that fuel prostate cancer growth and that this increase begins after testosterone levels decrease and/or reach castrate levels (about 50 ng/dL or less) and peaks two to three weeks later; Bander teaches, as a result, PSMA expression on the surface of PSMA expressing cells increases by about nine-fold. Therefore, Bander teaches the disclosed methods of treating prostate cancer are provided to take advantage of the increase in surface levels of PSMA on PSMA expressing cells as a result of hormonal therapy.

  Each of U.S. Patent Applicant Publication Nos. 2014/0099257-A1 and 2010/0291113-A1 teaches surface levels of PSMA on PSMA expressing androgen-dependent prostate cancer cells increases as a result of hormonal therapy, as well as methods of treating prostate cancer, which take advantage of the increase in surface levels of PSMA on PSMA expressing cells as a result of hormonal therapy.
Kularatne et al. (Mol. Pharm. 2009 May-Jun; 6 (3) :780-9) teaches PSMA-targeted therapy of prostate cancer using a DUPA-based PSMA inhibitor as a homing ligand.

24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 20, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to claim 19 the PSMA ligand-anticancer agent conjugate or the PSMA ligand-cytotoxic agent conjugate comprises BIND-14, which a PSMA-targeted nanoparticle formulation encapsulating docetaxel in a polymeric matrix composed of the polymer PLA-PEG (see, e.g., Von Hoff et al. (Clin. Cancer Res. 2016 Jul 1; 22 (13): 3157-63)).  Notably it is unclear if BIND-14 binds to an enzymatic site on PSMA, but even so it does not comprise either a glutamate-urea-lysine moiety or a glutamate-urea-glutamate moiety.  Accordingly it would seem that claim 19 does not properly further limit the subject matter of the preceding claim, which as presently amended is no longer generic to the species of the invention according to claim 19.
        2 Each of the claims is drawn to a plurality of different species of the invention in which the method comprises contacting the cells with enzalutamide or another agent (e.g., flutamide); as noted above Applicant elected the species of the invention of Group I in which the PSMA ligand is a small molecule or more particularly MIP-1095 conjugated to a cytotoxic radionuclide and in which the antiandrogen is enzalutamide.
        3 As an aside, as claim 1 is presently written, it is not entirely clear if the “antiandrogen therapy alone”, which was used to previously treat the subject, is the same as “the prior antiandrogen therapy” to which the cells must have become insensitive.
        4 See, e.g., Benešová et al. (J. Nucl. Med. 2015 Jun; 56 (6): 914-20).
        
        5 See, e.g., Weineisen et al. (J. Nucl. Med. 2015 Aug; 56 (8): 1169-76).
        6 See, e.g., Robu et al. (J. Nucl. Med. 2017 Feb; 58 (2): 235-242).
        
        7 See, e.g., Hillier et al. (J. Nucl. Med. 2013 Aug; 54 (8): 1369-76).
        
        8 See Kozikowski et al. (J. Med. Chem. 2001; 44 (3): 298-301) (of record).
        
        9 See Robu et al. (supra).
        10 See M.P.E.P. § 2172 (II).
        11 NAALADase acts as an enzymatic catalyst in the conversion of N-acetylaspartylglutamate (NAAG) to glutamate and N-acetylaspartate.
        
        12 See, e.g., Rajasekaran et al. (Mol. Biol. Cell. 2003 Dec; 14 (12): 4835-45).
        
        13 See, e.g., Hillier et al. (Cancer Res. 2009 Sep 1; 69 (17): 6932-40) (of record), which MIP-1095 and its use as a therapeutic agent for treating prostate cancer when conjugated to 131-iodine, and Barrett et al. (J. Nucl. Med. 2013 Mar; 54 (3): 380-7), which describes the results of a phase I clinical trial to assess the potential of MIP-1095 (and MIP-1072) for human use.
        
        14 The diagram showing the structures of MIP-1095 and MIP-1072 was extracted from Barrett et al. (supra) (Figure 1). 
        
        15 Once again, although according to claim 1 the PSMA ligand “comprises glutamate-urea-glutamate or glutamate-urea-lysine”, according to claim 250, the PSMA ligand (presumably) is MIP-1095, MIP-1072, or DUPA; and as noted above, each of these molecules is a derivatized variant of “glutamate-urea-glutamate” or “glutamate-urea-lysine” (see Maresca et al. (J. Med. Chem. 2009; 52: 347–57) (of record), which discloses that MIP-1095 and MIP-1072 were prepared as part of a series of other such molecules through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348)).  Therefore it would seem that the PSMA ligand is not necessarily “glutamate-urea-glutamate” or “glutamate-urea-lysine”, and nor does it necessarily comprise “glutamate-urea-glutamate” or “glutamate-urea-lysine”, even if that is the language used by claim 1; and therefore perhaps the PSMA ligand is a molecule having a structure that based upon or derived from glutamate-urea-glutamate or glutamate-urea-lysine.  
        16 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        17 See the above rejection of the claims under 35 U.S.C. § 112(b), which explain that it is unclear what it is that is regarded as the invention:  a method for treating prostate cancer in a subject or a method for inhibiting the proliferation of prostate cancer cells removed from a subject.
        
        18 This is because it is known that MIP-1095, MIP-1072, and DUPA are urea-linked dipeptide NAALADase inhibitors that bind to the active site of the NAALADase activity (see, e.g., Maresca et al. (J. Med. Chem. 2009; 52: 347–57) (of record)). 
        19 See Schmidt et al. (ACS Omega. 2018 Jul 31; 3 (7): 8278-87).  
        20 Absent a showing of any unobvious difference, it is submitted that these cells are indistinguishable from the cells to which the claims are directed. Even if the prior art does not expressly teach that the cells were found to be insensitive to “antiandrogen therapy in the past, it is understood that the disease often progresses so as to develop antiandrogen insensitivity, which is the primary reason for the frequent failure of conventional hormonal depletion therapy by chemical or surgical castration. Thus, since Scher et al. teaches treating castration-resistant (“androgen-independent”) prostate cancer in patients in which the disease has progressed in this manner, the cells described by the prior art are deemed the same as the cells to which the instant claims are directed.
        21 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        22 Notably according to the definition of “castrate-resistant prostate cancer” provided by the National Cancer Institute, “castrate-resistant prostate cancer” or CRPC is:  “[p]rostate cancer that keeps growing even when the amount of testosterone in the body is reduced to very low levels. Many early-stage prostate cancers need normal levels of testosterone to grow, but castrate-resistant prostate cancers do not.” See https://www.cancer.gov/publications/dictionaries/cancer-terms/def/castrate-resistant-prostate-cancer. 
        
        23 U.S. Patent Application Publication No. 2015/0110814-A1.
        
        24 Sher et al. teaches bicalutamide is the most widely used androgen receptor (AR) antagonist (page 1437). 
        
        25 See ClinicalTrials.gov Identifier:  NCT00510718 at https://clinicaltrials.gov/ct2/show/NCT00510718 (e.g., the “Study Description”).  Sher et al. cites the clinical trial using this identifier in the abstract.
        
        26 According to the clinical trial descriptor the only patients having metastatic disease excluded from the trial were patients with metastases in the brain or untreated epidural disease (spinal cord involvement).
        27 “[The] combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results,” KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 [82 USPQ2d 1385, 1389] (2007).
        
        28 It is not sufficient however to simply state that synergy exists; it must be shown or revealed.  To actually do this an applicant must demonstrate that a given combination of therapeutic agents when used at suboptimal concentrations yields an effect that is greater than the effect that is achieved using optimal concentrations of either of the therapeutic agents individually.
        29 Notably Sher et al. discloses that among the progressive changes that occur in AR signaling in castration-resistant prostate cancer, relative to newly diagnosed untreated primary tumors, which are still hormone responsive, the most frequently observed is AR overexpression (page 1437).  For this reason, if none other, the teachings of Sher et al. are, contrary to Applicant’s assertion, relevant. 
        
        30 In fact the C4-2 prostate cancer cells that were used in the experiments described by this application are AR-positive.
        
        31 Furthermore, contrary to Applicant’s assertion, it is submitted that the LNCaP-AR cell line, which overexpresses AR, is in fact a model of late-stage or advanced metastatic castrate-resistant prostate cancer since as noted above AR overexpression is one of the changes that is most often observed in advanced disease.
        32 It would seem that in part Applicant is arguing the claimed invention would not have been obvious over the prior art because GnRH therapies (e.g., LHRH agonists and antagonists) are not regarded as “antiandrogens” (see page 10 of the amendment filed February 11, 2021), but notably this conflicts the viewpoints of many others.  For example, Afshar-Oromieh et al. (Eur. J. Nucl. Med. Mol. Imaging. 2018; 45 (12): 2045-54) discloses at page 2049:  “It is known from preclinical research that short-term [androgen deprivation therapy (ADT)] with LHRH analogues as well as androgen receptor blockers such as bicalutamide and enzalutamide can quantitatively increase PSMA expression in PC cells.”  This disclosure would suggest that LHRH analogues, bicalutamide, and enzalutamide are all considered antiandrogens.  Notably the specification defines the term “antiandrogen” as meaning “an agent that blocks (e.g., inhibits) the action of androgen hormones and androgen-regulated molecules”, including antiandrogens, antiandrogen analogs, and antiandrogen derivatives (page 43 of the specification).     LHRH agonists and antagonists used in androgen deprivation therapy include leuprorelin, goserelin, triptorelin, histrelin, buserelin, and degarelix and these drugs are administered to achieve the same result as surgical castration (“chemical castration”), namely a castrate level of serum testosterone.  At page 51 the specification discloses that the subject may have undergone hormone therapies, which include, in particular, LHRH agonists (e.g.,  leuprolide) and antiandrogens (e.g., flutamide, bicalutamide, enzalutamide and nilutamide).  Thus, it would appear that all of these different agents are considered suitably used in practicing the claimed invention and that an LHRH agonist, like enzalutamide, is considered a hormone therapy as well as a type of “antiandrogen”.  Furthermore, throughout the specification the invention is described as a method for treating castration-resistant prostate cancer, which is prostate cancer that continues to advance despite surgical and/or chemical castration; and as previously discussed it would appear that the cells described by the prior art as well as the method suggested by the prior art are indistinguishable from the cells to which the claims are directed and the method that is claimed as the invention. 
        
        33 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        
        34 Once again, with respect to the “PSMA ligand”, although according to claim 1 it “comprises glutamate-urea-glutamate or glutamate-urea-lysine”, according to claim 250, the PSMA ligand (presumably) is MIP-1095, MIP-1072, or DUPA; and as noted above, each of these molecules is a derivatized variant of “glutamate-urea-glutamate” or “glutamate-urea-lysine” (see Maresca et al. (J. Med. Chem. 2009; 52: 347–57) (of record), which discloses that MIP-1095 and MIP-1072 were prepared as part of a series of other such molecules through the modification of the ε-amino group of the lysine residue of a protected glutamate-urea-lysine heterodimer by conversion to halogen substituted benzylamines, benzamides and phenylureas (see, e.g., page 348)).  Therefore it would seem that the PSMA ligand is not necessarily and perhaps cannot actually be “glutamate-urea-glutamate” or “glutamate-urea-lysine”; nor does it seem that the PSMA ligand can actually be described as comprising “glutamate-urea-glutamate” or “glutamate-urea-lysine”, even if that is the language used by claim 1; and therefore it would seem that the PSMA ligand is most likely regarded as being a molecule having a structure that based upon or derived from glutamate-urea-glutamate or glutamate-urea-lysine.  
        
        35 See, e.g., Figure 1 of Chandran et al.
        
        36 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.
        
        37 Here Applicant is reminded that it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition that is to be used for the very same purpose. The idea of combining the first and second compositions to form a third flows logically from having the first and second been individually taught in the prior art. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06.